Name: Commission Regulation (EC) No 158/2007 of 16 February 2007 amending Commission Regulation (EC) No 1358/2003 as regards the list of Community airports (Text with EEA relevance )
 Type: Regulation
 Subject Matter: transport policy;  organisation of transport;  air and space transport;  information technology and data processing
 Date Published: nan

 17.2.2007 EN Official Journal of the European Union L 49/9 COMMISSION REGULATION (EC) No 158/2007 of 16 February 2007 amending Commission Regulation (EC) No 1358/2003 as regards the list of Community airports (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 437/2003 of the European Parliament and of the Council of 27 February 2003 on statistical returns in respect of the carriage of passengers, freight and mail by air (1), and in particular Article 10 thereof, Whereas: (1) In accordance with Article 10 of Regulation (EC) No 437/2003, the Commission is required to lay down the arrangements for the adaptation of the specifications in the Annexes thereto. (2) Due to the evolution of air transport, it is necessary to update the list of Community airports and their category provided for in Annex I to Commission Regulation (EC) No 1358/2003 (2), in accordance with the rules set out in that Annex. (3) Commission Regulation (EC) No 1358/2003 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of Article 3(2) and Article 3(3) of Regulation (EC) No 437/2003, the list of Community airports, apart from those having only occasional commercial traffic, and their category as specified in Annex I to Regulation (EC) No 1358/2003, as amended by Annex II to Commission Regulation (EC) No 546/2005 (3), is replaced by the list set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 February 2007. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 66, 11.3.2003, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 194, 1.8.2003, p. 9. Regulation as last amended by Regulation (EC) No 1792/2006 (OJ L 362, 20.12.2006, p. 1). (3) OJ L 91, 9.4.2005, p. 5. ANNEX List of Community airports covered from 1 January 2007 Belgium: List of Community airports ICAO airport code Airport name Airport category in 2007 EBAW Antwerpen/Deurne 2 EBBR Bruxelles/National Brussel/Nationaal 3 EBCI Charleroi/Brussels South 3 EBLG LiÃ ¨ge/Bierset 3 EBOS Oostende 2 Bulgaria: List of Community airports ICAO airport code Airport name Airport category in 2007 LBBG Burgas 3 LBPD Plovdiv 1 LBSF Sofia 3 LBWN Varna 3 Czech Republic: List of Community airports ICAO airport code Airport name Airport category in 2007 LKKV Karlovy Vary 1 LKMT Ostrava/MoÃ ¡nov 2 LKPR Praha/RuzynÃ  3 LKTB Brno-TuÃ any 2 Denmark: List of Community airports ICAO airport code Airport name Airport category in 2007 EKAH Ã rhus 2 EKBI Billund 3 EKCH Copenhagen Kastrup 3 EKEB Esbjerg 2 EKKA Karup 2 EKRK Copenhagen Roskilde 1 EKRN Bornholm 2 EKSB SÃ ¸nderborg 1 EKYT Aalborg 2 Germany: List of Community airports ICAO airport code Airport name Airport category in 2007 EDAC Altenburg-Nobitz 1 EDDB Berlin-SchÃ ¶nefeld 3 EDDC Dresden 3 EDDE Erfurt 2 EDDF Frankfurt/Main 3 EDDG MÃ ¼nster/OsnabrÃ ¼ck 2 EDDH Hamburg 3 EDDI Berlin-Tempelhof 2 EDDK KÃ ¶ln/Bonn 3 EDDL DÃ ¼sseldorf 3 EDDM MÃ ¼nchen 3 EDDN NÃ ¼rnberg 3 EDDP Leipzig/Halle 3 EDDR SaarbrÃ ¼cken 2 EDDS Stuttgart 3 EDDT Berlin-Tegel 3 EDDV Hannover 3 EDDW Bremen 3 EDFH Hahn 3 EDFM Mannheim-Neuostheim 1 EDHK Kiel-Holtenau 1 EDHL LÃ ¼beck 2 EDLN MÃ ¶nchengladbach 1 EDLP Paderborn/Lippstadt 2 EDLV Niederrhein 2 EDLW Dortmund 3 EDMA Augsburg-MÃ ¼hlhausen 1 EDNY Friedrichshafen 2 EDOG Gransee 1 EDOR Rostock-Laage 2 EDQM Hof 1 EDTK Karlsruhe 2 EDVE Braunschweig 1 EDWG Wangerooge 1 EDWJ Juist 1 EDWS Norden-Norddeich 1 EDXP Harle 1 EDXW Westerland/Sylt 1 ETNU Neubrandenburg 1 Estonia: List of Community airports ICAO airport code Airport name Airport category in 2007 EECL Tallinn/City Hall 1 EETN Tallinn/Ã lemiste 2 Greece: List of Community airports ICAO airport code Airport name Airport category in 2007 LGAL Alexandroupolis 2 LGAV Athens 3 LGBL Nea Anchialos 1 LGHI Chios 2 LGIK Ikaria 1 LGIO Ioannina 1 LGIR Irakleion 3 LGKC Kithira 1 LGKF Kefallinia 2 LGKL Kalamata 1 LGKO Kos 3 LGKP Karpathos 2 LGKR Kerkyra 3 LGKV Kavala 2 LGLE Leros 1 LGLM Limnos 1 LGMK Mykonos 2 LGML Milos 1 LGMT Mytilini 2 LGNX Naxos 1 LGPA Paros 1 LGPZ Aktio 2 LGRP Rodos 3 LGRX Araxos 1 LGSA Chania 3 LGSK Skiathos 2 LGSM Samos 2 LGSR Santorini 2 LGST Siteia 1 LGTS Thessaloniki 3 LGZA Zakynthos 2 Spain: List of Community airports ICAO airport code Airport name Airport category in 2007 GCFV Puerto del Rosario/Fuerteventura 3 GCGM Gomera 1 GCHI Hierro 2 GCLA Santa Cruz de la Palma 2 GCLP Las Palmas/Gran Canaria 3 GCRR Arrecife/Lanzarote 3 GCTS Tenerife Sur-Reina SofÃ ­a 3 GCXO Tenerife Norte 3 GECT Ceuta 1 GEML Melilla 2 LEAL Alicante 3 LEAM AlmerÃ ­a 2 LEAS AvilÃ ©s/Asturias 2 LEBB Bilbao 3 LEBL Barcelona 3 LEBZ Badajoz/Talavera la Real 1 LECO La CoruÃ ±a 2 LEGE Girona/Costa Brava 3 LEGR Granada 2 LEIB Ibiza 3 LEJR Jerez 2 LELC Murcia-San Javier 2 LELN LeÃ ³n 1 LEMD Madrid/Barajas 3 LEMG MÃ ¡laga 3 LEMH Menorca/MahÃ ³n 3 LEPA Palma de Mallorca 3 LERJ LogroÃ ±o 1 LEPP Pamplona 2 LERS Reus 2 LESA Salamanca 1 LESO San SebastiÃ ¡n 2 LEST Santiago 3 LEVC Valencia 3 LEVD Valladolid 2 LEVT Vitoria 2 LEVX Vigo 2 LEXJ Santander 2 LEZG Zaragoza 2 LEZL Sevilla 3 France: List of Community airports ICAO airport code Airport name Airport category in 2007 FMEE St-Denis-Roland-Garros (RÃ ©union) 3 FMEP Saint-Pierre-Pierrefonds (RÃ ©union) 1 LFBA Agen  La Garenne 1 LFBD Bordeaux  MÃ ©rignac 3 LFBE Bergerac  RoumaniÃ ¨re 2 LFBH La Rochelle  Ã le de RÃ © 1 LFBI Poitiers  Biard 1 LFBL Limoges 2 LFBO Toulouse  Blagnac 3 LFBP Pau  PyrÃ ©nÃ ©es 2 LFBT Tarbes  Lourdes  PyrÃ ©nÃ ©es 2 LFBV Brive  Laroche 1 LFBZ Biarritz  Bayonne  Anglet 2 LFCK Castres  Mazamet 1 LFCR Rodez  Marcillac 2 LFDN Rochefort  Saint-Agnant 1 LFJL Metz  Nancy  Lorraine 2 LFKB Bastia  Poretta 2 LFKC Calvi  Sainte-Catherine 2 LFKF Figari  Sud Corse 2 LFKJ Ajaccio  Campo Dell'Oro 2 LFLB ChambÃ ©ry  Aix-les-Bains 2 LFLC Clermont-Ferrand  Auvergne 2 LFLL Lyon  St-ExupÃ ©ry 3 LFLP Annecy  Meythet 1 LFLS Grenoble  St-Geoirs 2 LFLW Aurillac  TronquiÃ ¨res 1 LFLX ChÃ ¢teauroux/  DÃ ©ols 1 LFMD Cannes  Mandelieu 1 LFMH St-Ã tienne  BouthÃ ©on 1 LFMK Carcassonne 2 LFML Marseille  Provence 3 LFMN Nice  CÃ ´te d'azur 3 LFMP Perpignan  Rivesaltes 2 LFMT Montpellier  MÃ ©diterranÃ ©e 2 LFMU BÃ ©ziers  Vias 1 LFMV Avignon  Caumont 1 LFOB Beauvais  TillÃ © 3 LFOH La Havre  Octeville 1 LFOK ChÃ ¢lons  Vatry 2 LFOP Rouen  VallÃ ©e de Seine 1 LFOT Tours  St-Symphorien 1 LFPG Paris  Charles-de-Gaulle 3 LFPO Paris  Orly 3 LFQQ Lille  Lesquin 2 LFRB Brest  Guipavas 2 LFRD Dinard  Pleurtuit 2 LFRG Deauville  St-Gatien 1 LFRH Lorient 2 LFRK Caen  Carpiquet 1 LFRN Rennes  St-Jacques 2 LFRO Lannion  Servel 1 LFRQ Quimper  Cornouaille 1 LFRS Nantes  Atlantique 3 LFSB BÃ ¢le  Mulhouse 3 LFSR Reims  Champagne 1 LFST Strasbourg 3 LFTH Toulon  HyÃ ¨res 2 LFTW NÃ ®mes  Arles  Camargue 2 SOCA Cayenne  Rochambeau (Guyane) 2 TFFF Fort-de-France (Martinique) 3 TFFG St-Martin  Grand-Case (Guadeloupe) 2 TFFJ St-BarthÃ ©lemy (Guadeloupe) 2 TFFR Pointe-Ã -Pitre (Guadeloupe) 3 Ireland: List of Community airports ICAO airport code Airport name Airport category in 2007 EICA Connemara Regional Airport 1 EICK Cork 3 EICM Galway 2 EIDL Donegal 1 EIDW Dublin 3 EIKN Connaught Regional Airport 2 EIKY Kerry 2 EINN Shannon 3 EISG Sligo Regional Airport 1 EIWF Waterford 1 Italy: List of Community airports ICAO airport code Airport name Airport category in 2007 LIBC Crotone 1 LIBD Bari-Palese Macchie 3 LIBP Pescara 2 LIBR Brindisi-Casale 2 LICA Lamezia Terme 2 LICC Catania-Fontanarossa 3 LICD Lampedusa 2 LICG Pantelleria 1 LICJ Palermo-Punta Raisi 3 LICR Reggio di Calabria 1 LICT Trapani-Birgi 2 LIEA Alghero-Fertilia 2 LIEE Cagliari-Elmas 3 LIEO Olbia-Costa Smeralda 3 LIMC Milano-Malpensa 3 LIME Bergamo-Orio al Serio 3 LIMF Torino-Caselle 3 LIMJ Genova-Sestri 2 LIML Milano-Linate 3 LIMP Parma 1 LIMZ Cuneo/Levaldigi 1 LIPB Bolzano 1 LIPE Bologna-Borgo Panigale 3 LIPH Treviso-Sant'Angelo 2 LIPK ForlÃ ¬ 2 LIPO Brescia-Montichiari 2 LIPQ Trieste-Ronchi dei Legionari 2 LIPR Rimini 2 LIPX Verona-Villafranca 3 LIPY Ancona-Falconara 2 LIPZ Venezia-Tessera 3 LIRA Roma-Ciampino 3 LIRF Roma-Fiumicino 3 LIRN Napoli-Capodichino 3 LIRP Pisa-San Giusto 3 LIRQ Firenze-Peretola 3 LIRZ Perugia 1 Cyprus: List of Community airports ICAO airport code Airport name Airport category in 2007 LCLK Larnaka 3 LCPH Pafos 3 Latvia: List of Community airports ICAO airport code Airport name Airport category in 2007 EVRA RÃ «ga 3 Lithuania: List of Community airports ICAO airport code Airport name Airport category in 2007 EYKA Kaunas 1 EYPA Palanga 1 EYVI Vilnius 2 Luxembourg: List of Community airports ICAO airport code Airport name Airport category in 2007 ELLX Luxembourg 3 Hungary: List of Community airports ICAO airport code Airport name Airport category in 2007 LHBP Budapest-Ferihegy 3 LHDC Debrecen 1 LHSM SÃ ¡rmellÃ ©k-Balaton 1 Malta: List of Community airports ICAO airport code Airport name Airport category in 2007 LMML Malta/Luqa 3 Netherlands: List of Community airports ICAO airport code Airport name Airport category in 2007 EHAM Amsterdam/Schiphol 3 EHBK Maastricht-Aachen 2 EHEH Eindhoven/Welschap 2 EHGG Eelde/Groningen 1 EHRD Rotterdam/Zestienhoven 2 Austria: List of Community airports ICAO airport code Airport name Airport category in 2007 LOWG Graz 2 LOWI Innsbruck 2 LOWK Klagenfurt 2 LOWL Linz 2 LOWS Salzburg 3 LOWW Wien/Schwechat 3 Poland: List of Community airports ICAO airport code Airport name Airport category in 2007 EPBG Bydgoszcz  Szwederowo 1 EPGD GdaÃ sk  RÃbiechowo 2 EPKK KrakÃ ³w  Balice 3 EPKT Katowice  Pyrzowice 2 EPPO PoznaÃ   Ã awica 2 EPRZ RzeszÃ ³w  Jasionka 1 EPSC Szczecin  GoleniÃ ³w 1 EPWA Warszawa  OkÃcie 3 EPWR WrocÃ aw  Strachowice 2 EPLL LÃ ³dÃ º  Lublinek 1 Portugal: List of Community airports ICAO airport code Airport name Airport category in 2007 LPFL Flores 1 LPFR Faro 3 LPFU Madeira/Madeira 3 LPHR Horta 2 LPLA Lajes 2 LPPD Ponta Delgada 2 LPPO Santa Maria 1 LPPR Porto 3 LPPS Porto Santo 2 LPPT Lisboa 3 Romania: List of Community airports ICAO airport code Airport name Airport category in 2007 LRBC BacÃ u 1 LRBS BucureÃti/BÃ neasa 2 LRCK ConstanÃ a/M. KogÃ lniceanu 1 LRCL Cluj-Napoca/SomeÃeni 2 LRIA IaÃi 1 LROD Oradea 1 LROP BucureÃti/Otopeni 3 LRSB Sibiu/TurniÃor 1 LRTR TimiÃoara/Giarmata 2 Slovenia: List of Community airports ICAO airport code Airport name Airport category in 2007 LJLJ Ljubljana 2 Slovakia: List of Community airports ICAO airport code Airport name Airport category in 2007 LZIB Bratislava 2 LZKZ KoÃ ¡ice 2 LZSL SliaÃ  1 LZTT Poprad-Tatry 1 Finland: List of Community airports ICAO airport code Airport name Airport category in 2007 EFHK Helsinki-Vantaa 3 EFIV Ivalo 2 EFJO Joensuu 2 EFJY JyvÃ ¤skylÃ ¤ 2 EFKE Kemi-Tornio 1 EFKI Kajaani 1 EFKK Kruunupyy 1 EFKS Kuusamo 1 EFKT KittilÃ ¤ 2 EFKU Kuopio 2 EFLP Lappeenranta 1 EFMA Mariehamn 1 EFOU Oulu 2 EFPO Pori 1 EFRO Rovaniemi 2 EFSA Savonlinna 1 EFSI SeinÃ ¤joki 1 EFTP Tampere-Pirkkala 2 EFTU Turku 2 EFVA Vaasa 2 EFVR Varkaus 1 Sweden: List of Community airports ICAO airport code Airport name Airport category in 2007 ESDF Ronneby 2 ESGG GÃ ¶teborg-Landvetter 3 ESGJ JÃ ¶nkÃ ¶ping 1 ESGP GÃ ¶teborg City 2 ESGT TrollhÃ ¤ttan/VÃ ¤nersborg 1 ESKN Stockholm/Skavsta 3 ESMK Kristianstad/EverÃ ¶d 1 ESMQ Kalmar 2 ESMS MalmÃ ¶-Sturup 3 ESMT Halmstad 1 ESMX VÃ ¤xjÃ ¶/Kronoberg 2 ESNG GÃ ¤llivare 1 ESNK Kramfors 1 ESNL Lycksele 1 ESNN Sundsvall-HÃ ¤rnÃ ¶sand 2 ESNO Ã rnskÃ ¶ldsvik 1 ESNQ Kiruna 2 ESNS SkellefteÃ ¥ 2 ESNU UmeÃ ¥ 2 ESNX Arvidsjaur 1 ESOE Ã rebro 1 ESOK Karlstad 2 ESOW Stockholm/VÃ ¤sterÃ ¥s 2 ESPA LuleÃ ¥ 2 ESPC Ã stersund 2 ESSA Stockholm-Arlanda 3 ESSB Stockholm-Bromma 2 ESSD BorlÃ ¤nge 1 ESSL LinkÃ ¶ping/Saab 1 ESSP NorrkÃ ¶ping 1 ESSV Visby 2 ESTA Ã ngelholm 2 United Kingdom: List of Community airports ICAO airport code Airport name Airport category in 2007 EGAA Belfast International 3 EGAC Belfast City 3 EGAE City of Derry (Eglinton) 2 EGBB Birmingham 3 EGBE Coventry 2 EGCC Manchester 3 EGCN Doncaster Sheffield 2 EGDG Newquay 2 EGFF Cardiff Wales 3 EGGD Bristol 3 EGGP Liverpool 3 EGGW Luton 3 EGHC Lands End 1 EGHD Plymouth 1 EGHE Isles of Scilly (St.Marys) 1 EGHH Bournemouth 2 EGHI Southampton 3 EGHK Penzance Heliport 1 EGHT Isles of Scilly (Tresco) 1 EGKK Gatwick 3 EGLC London City 3 EGLL Heathrow 3 EGMH Kent International 2 EGNH Blackpool 2 EGNJ Humberside 2 EGNM Leeds Bradford 3 EGNR Hawarden 1 EGNT Newcastle 3 EGNV Durham Tees Valley 2 EGNX Nottingham East Midlands 3 EGPA Kirkwall 1 EGPB Sumburgh 1 EGPC Wick 1 EGPD Aberdeen 3 EGPE Inverness 2 EGPF Glasgow 3 EGPH Edinburgh 3 EGPI Islay 1 EGPK Prestwick 3 EGPL Benbecula 1 EGPM Scatsta 2 EGPN Dundee 1 EGPO Stornoway 1 EGSH Norwich 2 EGSS Stansted 3 EGTE Exeter 2